Case 1:08-cr-00789-RJS Document 406 Filed 04/09/20 Page 1 of 3




                                                           C/OZ$c:_-
        Case 1:08-cr-00789-RJS Document 406 Filed 04/09/20 Page 2 of 3
                                               U.S. Department of Justice

                                               Federal Bureau of Prisons
                                               Federal Correctional Institution



                                                Elkton, Ohio 44415


                                                March 20, 2020


  MEMORANDUM FOR:      INMATE

  FROM:               Health

  SUB.:JECT:          COVID-19 Frequently Asked Questi0ns


In January 2020, the World Health Organization declared the spread
of Caronavirus also dubbed "COVID-19" a public health emergency with
the Centers for Disease Control (CDC) responding accordingly. More
recently, these same experts have acknowledged COVID-19 a global
pandemic. Many inmates have approached staff with questions about
COVID-19, the memorandum is intended to answer many of those
frequently asked questions with the answers taken from the CDC.

How is COVID-19 spread?
  •   -The best way to prevent illnessl is to avoid being exposed to
        this virus.
  o    The virus is thought to spread mainly from person-to-person.
        Between people who are in close contact with one another (within
        about 6 feet).
  o    Through respiratory droplets produced when an infected person
       'coughs or sneezes.
  •    These droplets can land in the mouths or noses of people who
        are nearby or possibly be inhaled into the lungs.


How do I protect myself?
  •   Wash your hands often with soap and water for at least 20 seconds
      especially<after you have been in a public place, or after
      blowing your ·nose, coughing, or sneezing.
        o     With soap and water FROG: Friction Rubs Off Germs
  •   Avoid touching your eyes, nose, and mouth with unwashed hands.
  •   Avoid close contact with people who are sick.
  •   Clean and disinfect frequently
  •   Avoid sharing personal i terns such as dishes, drinking glasses,
      towels, bedding, or razors.
       Case 1:08-cr-00789-RJS Document 406 Filed 04/09/20 Page 3 of 3
                                                                         •   I




What symptoms do I look for?
  0   The symptoms ma·y appear 2-14 days after exposure
        o    Fever
        o    Cough
        o    Shortness of breath


What cleaners are effective on COVID-19?
  •   The FBOP has approved HDQC2 for all-purpose cleaning. HDQC2
      is effective against Caronaviruses. As with any cleaner;- it
      mi;ist sit and permitted to air dry, or "wet time." HDQC2' s wet
      time is 10 minutes.
  0   Handwashing requires soap and water. This soap can be hand
      soap, dish soap, or shampoo.


What do I do if I'm feeling sick?
  o   Report to s~ck call during designate time frames. If you get
      sick, notify your duty supervisor or unit officer who will
      contact Health Services.


Who is at risk for COVID-19?
  •   No one is immune to COVID-19
  •   Some people may be at higher risk of getting very sick from
      this illness. This includes:
        o      Those age 50 and older
        o      People with underlying medical problems like
             •   Heart Disease
             •   Diabetes
             • Lung Problems such as COPD or Asthma
             •   Those who are Immunocompromised


Is there a vaccine?
   •  There is no vaccine for COVID-19, scientists are working on
      a vaccine but it won't be available for some time.


Can I go outside?
  •   Yes, being outdoors is recommended but maintain, "social
     distancing" of at least 6 feet.


Can I exercise?
   o  Yes, if you are not sick, you can exercise. - Your equipment
      must be cleaned with HDQC2 for the appropriate wet time.
